DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 12-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Froy (US 2020/0126354).
Referring to Claim 1, Froy teaches a method in a media receiver device for establishing a wireless connection between the media receiver device 105 (fig. 1) and a media player device 115 or 125 (fig. 1), the method comprising:
causing a one-time pairing code to be displayed (paragraph 18 which shows a one time code on the display 120 of the EGM 105);
wirelessly receiving from the media player device a wireless connection solicitation having contents (paragraph 18 noting the user of the wearable device 115 and/or mobile device 125 entering the code and the last part of paragraph 18 states the code as a key which encrypts/decrypts communications between EGM and wearable device which would include communications to the EGM in addition to any subsequent 
in response to the receiving, determining whether the contents reflect the one-time pairing code (paragraph 18 noting comparing the displayed code to the entered code by the user from the encrypting/decrypting from the key in addition to any subsequent communications to the EGM such as 540 and 555 would serve as an indicator that the code was previously entered 525 and that is included in any “contents”); and
in response to determining that the contents reflect the one-time pairing code, establishing the wireless connection between the media receiver device and the media player device (paragraph 18 noting pairing occurring between wearable device 115 and EGM 105 in addition to any subsequent communications established between EGM and wearable/mobile device (540 and 555) since the claim does not specifically state anything about an initial or a pairing connection).
Referring to Claim 7, Froy teaches one or more instances of non-transitory computer-readable media collectively having contents configured to cause a first device to perform a method for establishing a wireless connection between the first device (see 105 of fig. 1) and a second device (see 115 and 125 of fig. 1), the method comprising:
receiving user input specifying a pairing code (paragraph 18 noting the user entering the code);
generating a wireless connection solicitation message having contents based on the pairing code (see the last part of paragraph 18 states the code as a key which 
wirelessly transmitting the generated wireless connection solicitation message for receipt by the second device (paragraph 18 noting the user of the wearable device 115 and/or mobile device 125 entering the code and the last part of paragraph 18 states the code as a key which encrypts/decrypts communications between EGM and wearable device which would include communications to the EGM in addition to any subsequent communications to the EGM such as 540 and 555 which occur after the one time code is entered); and
exchanging additional wireless messages with the second device to establish the wireless connection between the first and second devices (paragraph 18 noting pairing occurring between wearable device 115 and EGM 105 in addition to any subsequent communications established between EGM and wearable/mobile device (540 and 555) since the claim does not specifically state anything about an initial or a pairing connection).
Referring to Claim 15, Froy teaches a system for establishing a wireless connection, comprising:
a first device having a wireless communication module (see 105 of fig. 1), the first device adapted to:
generate a pairing code (paragraph 18);
cause display of the pairing code (paragraph 18 which shows a one time code on the display 120 of the EGM 105);

in response to the receiving, determine whether the contents reflect the generated pairing code (paragraph 18 noting comparing the displayed code to the entered code by the user from the encrypting/decrypting from the key in addition to any subsequent communications to the EGM such as 540 and 555 would serve as an indicator that the code was previously entered 525 and that is included in any “contents”); and
in response to determining that the contents reflect the one-time pairing code, establish the wireless connection between the first and second devices (paragraph 18 noting pairing occurring between wearable device 115 and EGM 105 in addition to any subsequent communications established between EGM and wearable/mobile device (540 and 555) since the claim does not specifically state anything about an initial or a pairing connection).
Referring to Claims 5, Froy also teaches the one-time pairing code to be displayed on a media display device connected to the media receiver by a wired connection (paragraph 27 which shows EGM able to be coupled with a wired network).

Referring to Claim 8, Froy also teaches the pairing code specified by the received user input was displayed under the control of the second device (paragraph 18 which shows the display of the wearable device showing the user input).
Referring to Claim 9, Froy also teaches the pairing code specified by the received user input was generated by the second device (paragraph 18 which shows the display of the wearable device showing the user input generating the input code).
Referring to Claim 12, Froy also teaches the first and second devices as media devices (paragraph 61 noting that both devices output audio and/or video data which mean they are media devices).
Referring to Claim 13, Froy also teaches the first and second devices as mesh network components (see paragraph 64 also noting that multiple EGMs connected to a LAN or WAN would mean interconnecting nodes which define a mesh network).
Referring to Claim 14, Froy also teaches the first device as a general-purpose portable device having an integrated display (see 105 and 120 of fig. 1).
Referring to Claim 16, Froy also teaches the second device, adapted to:
receive user input specifying the pairing code displayed by the first device (paragraph 18 noting the user entering the code);

wirelessly transmit the generated wireless connection solicitation message for receipt by the second device (paragraph 18 noting the wearable device 115 sending to code to the EGM 105).
Referring to Claim 17, Froy also teaches the first device is further adapted to exchange data with the second device via the established wireless connection (paragraph 18 noting wireless pairing).
Referring to Claim 18, Froy also teaches the first device’s wireless communication module is integrated into the first device (see 115 and 120 connected in fig. 1).
Referring to Claim 19, Froy also teaches the first device’s wireless communication module is connected to the first device via a wired connection (see communication interface 315 wired to rest of device 105 in fig. 3).
Referring to Claim 20, Froy also teaches the second device is a general-purpose portable device having an integrated display (see 125 with display in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froy in view of Boyd et al. (US 2019/0004940).
Referring to Claims 2 and 10, Froy does not teach using the established connection to transfer software from the second device to the first device suitable for installation on the first device. Boyd teaches using the established connection to transfer software from the second device to the first device suitable for installation on the first device (paragraph 29 which shows software installation after pairing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boyd to the device of Froy in order to consume more power.
Referring to Claims 3 and 11, Boyd also teaches enrolling the established connection between the media receiver device and the media player device by persistently saving state on the media receiver device, the media player device, or both (paragraph 37 noting saving on memory buffer).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froy in view of Burris et al. (US 2020/0193752).
Referring to Claim 4, Froy does not teach dynamically generating the displayed one-time pairing code. Burris teaches dynamically generating the displayed one-time pairing code (paragraph 31 noting dynamically changing of the key and key sent to the OS). Therefore, it would have been obvious to one of ordinary skill in the art at the time .

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
The applicant argues that Froy does not teach wirelessly receiving from the media player device a wireless connection solicitation having contents and in response to the receiving, determining whether the contents reflect the one-time pairing code.
Paragraph 18 of Froy states that either the wearable device or the mobile device can enter the code. In addition to paragraph 18 stating that they are paired together, paragraph 67 states that both devices can be mentioned together to mean the same thing. With that said, once the mobile device enters the one time code, the code becomes a key that can “encrypt/decrypt communications between the EGM 105 and the wearable device 115”. This includes all communications both ways, which would mean that it is inherent that the EGM gets some kind of notification that the mobile device entered the proper code and therefore, enables the pairing between the devices as shown in the first part of paragraph 19.
However, even if that were not the case, Froy teaches more than one subsequent communications between the mobile device and the EGM that are “solicitations” as well as contain “contents that reflect the one-time pairing code”. For example, in fig. 5, 540 and 555 show clear communications from the mobile device to the EGM. Both communications are solicitations of some sort whether it be for 
All of the above states multiple reasons as to why Froy teaches wirelessly receiving from the media player device a wireless connection solicitation having contents and in response to the receiving, determining whether the contents reflect the one-time pairing code and therefore, reads on independent claims 1, 7 and 15.
The rejection of Claims 2-20 are sustained due to the rejection of claim 1 being sustained and there are no further arguments regarding those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EUGENE YUN/           Primary Examiner, Art Unit 2648